Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Steven Lesane appeals the district ' court’s order denying his Fed. R.Crim.P. 33 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Lesane, No. 3:08-cr-00185-HEH-1, 2009 WL 891802 (E.D.Va. Apr. 1, 2009). We deny Lesane’s motions for release pending appeal, for relief under 60(b)(6), and to supplement his appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.